Exhibit 10.7

LOGO [g34887logo_002.jpg]

***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION***

March 30, 2007

MMA NAFB Power, LLC

c/o MMA Renewable Ventures, LLC

44 Montgomery, Suite 2400

San Francisco, CA 94104

 

Re: Solar Star NAFB, LLC Unit Transfer Agreement

Ladies and Gentlemen:

We refer to the Solar Star NAFB, LLC Unit Transfer Agreement dated as of
March 21, 2007 (the “Agreement”) by and among Solar Star NAFB, LLC (the
“Company”), PowerLight Corporation (the “Transferor”) and MMA NAFB Power, LLC
(the “Transferee”). Capitalized terms used herein but not defined herein shall
have the respective meanings ascribed thereto in the Agreement. The Parties
desire to achieve the Closing Date as of the date hereof notwithstanding the
fact that certain conditions precedent thereto set forth in the Agreement have
not been satisfied. In light of the foregoing, the Parties hereby agree as
follows:

 

  1. Conditions Precedent.

a. Waivers. The Transferee and, to the extent applicable, the Transferor hereby
waive the following conditions precedent (each, a “Condition”) to the obligation
of Transferee to purchase the Units and the obligation of Transferor to sell the
Units on the Closing Date:

(1) the Conditions set forth in Sections 5.1.3 and 5.1.4 of the Agreement (but
solely with respect to (x) obtaining the consent of the Secretary of the Air
Force on behalf of the United States of America to the conveyance of the Site
Lease referred to in paragraph 6 of Schedule 1 to the Agreement (the “Consent”)
and (y) the requirement that the Notice of Site Lease referred to paragraph 7 of
Schedule 1 to the Agreement be in full force and effect and executed in a form
satisfactory to Transferee (the “Notice of Site Lease”));

 

www.powerlight.com    

 

Corporate Headquarters      Northeast Region      Pacific Region      Southwest
Region 2954 San Pablo Avenue      700 South Clinton Avenue      PO Box 38-4299
     6 Morgan, Suite 122 Berkeley, CA 94702      Trenton, NJ 08611     
Waikoloa, HI 96738      Irvine, CA 92618 510.540.0550      609.964.8900     
808.883.9411      949.581.6022

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

(2) the Condition set forth in Section 5.1.4 of the Agreement that the
Interconnection Agreement between NAFB and NPC described in paragraph 18 of
Schedule 1 to the Agreement (the “Interconnection Agreement”) be in full force
and effect and executed in a form satisfactory to Transferee;

(3) the Condition set forth in Section 5.1.10 of the Agreement that the meeting
between Transferee and NPC referred to in Section 5.1.7 of the Agreement (the
“Meeting”) be arranged and held no later than the Closing Date; and

(4) the Condition set forth in Section 5.1.10 of the Agreement that the form of
the replacement letter of credit referred to therein (the “Replacement LC”)
shall have been approved by NPC and become effective as of the Closing Date, and
the Condition set forth in Section 5.2.4 of the Agreement that the Replacement
LC shall have been provided to NPC by the Transferee.

 

  b. Amendments.

(1) The Condition set forth in Section 5.2.5 of the Agreement is hereby amended
by replacing the number “$12,456,200” with the number ***.

(2) Other than the payment amount set forth in 1.b(1), no payment to be made
pursuant to Sections 17.1 and 18 and Schedule E of the EPC Contract, referred to
in paragraph 14 of Schedule 1 to the Agreement, shall be made until two business
days following satisfaction of the conditions subsequent set forth in
Section 2.a of this letter.

2. Conditions Subsequent. Notwithstanding the waivers set forth in Section 1
above, but subject to Section 4 below, the Parties hereby agree as follows:

 

  a. the Transferor shall use reasonable best efforts to:

 

  (1) obtain the Consent, described in Section 1(a)(1) of this letter;

 

  (2) obtain a fully executed copy of the Interconnection Agreement, described
in Section 1(a)(2) of this letter, in a form reasonably satisfactory to the
Transferee; and

 

  (3) (i) cause the Site Lease and the document referred to in paragraph 6 of
Schedule 1 to the Agreement to be filed and recorded in the office of the
recorder of Clark County, Nevada or (ii) deliver to the Transferee an executed
notice of the Site Lease as originally referred to in paragraph 7 of Schedule 1
to the Agreement, in each case no later than April 20, 2007;

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

b. the Transferee shall provide the Replacement LC to NPC in a form satisfactory
to NPC no later than April 20, 2007; and

c. no later than the second business day following the date on which all of the
conditions set forth in the foregoing clauses a. and b. have been satisfied, the
Transferee shall arrange for the Company to make, and the Company shall make, a
payment in an amount equal to *** less the amount received by the Transferee
pursuant to Section 5.2.5 of the Agreement (as amended hereby). All subsequent
payments of the Contract Price shall be made in accordance with the EPC
Contract, as amended by this letter. For the avoidance of doubt, the payment
corresponding to the month of April in the Schedule of Values (as defined in the
EPC Contract) shall be payable within 15 days after invoice by the Transferor,
which invoice shall not be submitted by the Transferor prior to the date on
which the conditions set forth in Sections 2.a and 2.b of this letter are
satisfied.

3. Amendments to Order of Closing. Subject to Section 1, and acknowledging the
provisions of Section 2, of this letter, Section 7.2.1(b), Section 7.2.2(b),
Section 7.2.3(d) and Section 7.2.5 of the Agreement are hereby amended to
exclude therefrom the delivery or issuance of those items set forth therein that
have been expressly waived as Conditions by the provisions of Section 1 of this
letter.

4. Reconveyance. If the conditions set forth in Section 2(a) of this letter are
not satisfied on or prior to April 20, 2007, the Parties shall negotiate in good
faith with a view to modifying the terms of the transaction contemplated by the
Agreement in a manner mutually acceptable to the Parties; provided, however, if
the Parties are unable to reach agreement as to the modification of such terms
by ***, then the Parties shall unwind the Agreement, the result of which will
require the Parties, within 2 Business Days thereafter (such date being, the
“Reconveyance Date”), to execute such instruments, agreements and other
documents as are necessary to effect the transfer and reconveyance of the Units
to, and the vesting of ownership of the Units in, the Transferor free and clear
of all material liabilities (contingent or otherwise) and encumbrances other
than those existing under the Project Documents on the Closing Date. Such
reconveyance instruments shall require: (i) return of all payments made by
Transferee (or through Company) to Transferor under the Agreement or EPC
Contract, plus interest accruing daily at the lesser of a rate of 13% per annum
and the maximum rate permitted by applicable law; (ii) delivery by the
Transferor of a letter of credit in favor of NPC to replace the Replacement LC
or confirmation by the Transferor that the letter of credit delivered to NPC and
in effect on the date hereof remains in effect and has not been returned by NPC;
and (iii) and that Transferor shall hold harmless and indemnify Transferee for
all liabilities and obligations of Solar Star pursuant to the Project Documents
that may arise due to its brief ownership of the Units, except for those
liabilities that arise from Transferee’s willful misconduct or negligence during
the period in which it owns the Units. In furtherance of the foregoing, the
Transferee agrees that it (a) shall cause the Company not to incur any material
liabilities (contingent or otherwise), indebtedness, liens or encumbrances on
the Company’s assets (other than as required by the Project Documents),
(b) shall not transfer any of the Units until the earlier to occur of (1) the
date on which all of the conditions set forth in Section 2 of this letter are
satisfied and (2) the Reconveyance Date and (c) shall not breach any Project
Document to which it is a party.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

5. Certificates Regarding Representations and Warranties. The certificates
required to be delivered by the Transferor and the Transferee pursuant to
Sections 5.1.1 and 5.2.1, respectively, of the Agreement with respect to
representations and warranties of the Parties set forth in the Agreement are
hereby deemed to be modified to the extent necessary to take into account the
waivers set forth in this letter.

6. Continuing Covenants. Notwithstanding Section 6.5 of the Agreement, to the
extent still applicable, the covenants set forth in Sections 6.1, 6.3, and 6.4
of the Agreement shall continue to bind the Parties through April 20, 2007,
after which date such covenants shall be of no further force and effect.

7. Expenses. If the Reconveyance Date occurs, the Transferor agrees to reimburse
the Transferee for all reasonable, documented out-of-pocket expenses incurred by
the Transferee from and after the Closing Date until the Reconveyance Date in
furtherance of the agreements and undertakings set forth in this letter;
provided, however, in no case shall the Transferor be liable to reimburse the
Transferee under this Section 6 for expenses in excess of $100,000.

8. Miscellaneous.

a. Except as specifically set forth above, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

b. This letter (i) may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract and
(ii) shall be binding upon and inure to the benefit of the successors and
assigns of the Parties.

c. This letter shall be governed by and interpreted in accordance with the laws
of the State of California, without regard to its conflict of law provisions.
Each Party irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of the courts of the State of California, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this letter or for recognition or enforcement of any judgment,
and each of the Parties irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
letter shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this letter in the courts of any jurisdiction.

d. Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this letter in any court referred to above. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

e. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS LETTER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
HEREIN.

* * * * *

Please sign below in the space indicated to indicate your agreement with the
foregoing provisions of this letter agreement.

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Sincerely,

POWERLIGHT CORPORATION

By:

 

/s/ Howard Wenger

Name:

 

Howard Wenger

Title:

 

 

Agreed to and Accepted:

MMA NAFB POWER, LLC

 

by MMA Solar Fund IV, GP, Inc., its general partner

By:

 

/s/ Matthew Cheney

Name:

 

Matthew Cheney

Title:

 

CEO

SOLAR STAR NAFB, LLC

By:

 

PowerLight Corporation, its Member

By:

 

/s/ [Illegible]

Name:

 

Title:

 

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  